PER CURIAM:
Donald X. Kidd appeals the district court’s order* granting summary judgment to the Defendant on his claims of employment discrimination and retaliation based on race, sex, religion, and disability, under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2000), and the Americans with Disabilities Act, 42 U.S.C. §§ 12101 to 12213 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Kidd v. Greyhound Lines, Inc., No. CA-04-277 (E.D.Va. Jan. 20, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The case was decided by a magistrate judge with the parties' consent. See 28 U.S.C. § 636(c) (2000).